







































ANADARKO PETROLEUM CORPORATION


SAVINGS RESTORATION PLAN

(As Amended and Restated Effective July 1, 2020)






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I SCOPE OF PLAN
1
1.01 Background and Purpose
1
1.02 Sources of Payment
2
ARTICLE II DEFINITIONS
3
2.01 Account
3
2.02 Affiliate
3
2.03 Beneficiary
3
2.04 Boar
3
2.05 Code
3
2.06 Code Limits
3
2.07 Committee
4
2.08 Company
4
2.09 Company Matching Contributions
4
2.10 Contribution Rate
4
2.11 ERISA
4
2.12 Effective Date
4
2.13 Eligible Employee
4
2.14 Employee
4
2.15 Employer
4
2.16 Fund
4
2.17 Investment Experience
4
2.18 Key Employee
5
2.19 Limited 415 Participant
5
2.20 Participant
5
2.21 Plan
5
2.22 Plan Year
5
2.23 Post-2004 Savings Restoration Plan Account
5
2.24 PRA Plan
5
2.25 Pre-2005 Savings Restoration Plan Account
5
2.26 Savings Plan
5
2.27 Section 16 Officer
5
2.28 Separation from Service
5
2.29 Valuation Date
5
ARTICLE III ELIGIBILITY AND PARTICIPATION
6
ARTICLE IV AMOUNT OF BENEFITS
6
4.01 Post-2004 Savings Restoration Plan Account
6
4.02 Pre-2005 Savings Restoration Plan Account
7
ARTICLE V HYPOTHETICAL INVESTMENT OPTIONS
7
5.01 Investment of Account in Investment Funds
7
5.02 No Warranties
9
ARTICLE VI PAYMENT OF BENEFITS
9
6.01 Payment of Participant’s Account
9




--------------------------------------------------------------------------------



6.02 Six-Month Delay
9
6.03 Vesting
9
ARTICLE VII ADMINISTRATION
9
7.01 Administration by Committee
9
7.02 Administration of Plan
10
7.03 Action by Committee
10
7.04 Delegation
10
7.05 Reliance Upon Information
10
7.06 Rules of Conduct
10
7.07 Legal, Accounting, Clerical and Other Services
10
7.08 Indemnification
10
7.09 Claims Review Procedures.
11
7.10 Finality of Determinations; Exhaustion of Remedies
13
7.11 Effect of Committee Action
13
7.12 Effect of Mistake
14
ARTICLE VIII GENERAL PROVISIONS
14
8.01 Plan Amendment, Suspension and/or Termination
14
8.02 Plan Not an Employment Contract
14
8.03 Non-alienation of Benefits
15
8.04 Special Payment Situations
15
8.05 Spin-offs
15
8.06 Duty to Provide Data.
16
8.07 Tax Consequences Not Guaranteed
16
8.08 Tax Withholding
16
8.09 Incompetency
16
8.10 Severability
17
8.11 Governing Law
17
8.12 Headings
17





--------------------------------------------------------------------------------



ANADARKO PETROLEUM CORPORATION
SAVINGS RESTORATION PLAN


ARTICLE I
SCOPE OF PLAN


1.01 Background and Purpose. This “Anadarko Petroleum Corporation Savings
Restoration Plan” (the “Plan”) was originally established by Anadarko Petroleum
Corporation (the “Company”) effective as of January 1, 1995. The Company amended
the Plan effective as of January 29, 1998, to add a change of control provision,
and as of January 1, 2005, to reflect certain design changes thereto.
Effective as of August 10, 2006, the Company acquired Kerr-McGee Corporation
(“KMG”). KMG had previously sponsored the Kerr-McGee Corporation Benefits
Restoration Plan (the “KMG Plan”). The KMG Plan provided benefits that were not
payable to eligible employees under its qualified defined contribution plan and
its qualified defined benefit pension plan due to benefit limitations under the
Internal Revenue Code of 1986, as amended (the “Code”). Effective as of January
1, 2007, the Company, acting pursuant to authority granted under the KMG Plan,
spun off and transferred from the KMG Plan the portion of the KMG Plan
representing benefits attributable to eligible employees under its qualified
defined contribution plan (the “KMG Plan Benefits”) and merged such portion of
the KMG Plan with and into the Plan, with the Plan being the survivor.
The Company subsequently amended and restated the Plan generally effective as of
January 1, 2007, primarily for the purposes of (i) incorporating changes
required by Code Section 409A, effective as of January 1, 2005, (ii) designating
certain amounts held under the Plan as being exempt from the requirements of
Code Section 409A as effective January 1, 2005, (iii) incorporating provisions
to reflect the spin-off and transfer of the KMG Plan Benefits into the Plan
effective as of January 1, 2007, and (iv) incorporating certain other design
changes into the Plan. The amended and restated Plan referred to in the
preceding sentence was subsequently amended to incorporate certain design and
administrative changes on July 1, 2010, November 30, 2011, and December 18,
2014. The Company subsequently amended and restated the Plan effective January
1, 2017, to incorporate these amendments and make certain other changes to the
Plan.
Effective as of August 8, 2019, the Company became a wholly-owned subsidiary of
Occidental Petroleum Corporation through a merger. The Plan was amended and
restated as in effect immediately prior to August 8, 2019 in order to modify
certain provisions of the Plan related to Plan administration in connection with
this merger. This amendment and restatement of the Plan shall be effective as of
the Effective Date.
Notwithstanding any provision of the Plan to the contrary, as of June 30, 2020,
(i) participation in the Plan shall be frozen, and no individuals shall be
permitted to enter or reenter the Plan after such date; and (ii) benefits under
this Plan shall cease to accrue as of June 30, 2020 such that no amounts shall
be credited to any Participant Accounts under Article IV for compensation paid
after June 30, 2020.
The Company intends that this amendment and restatement does not constitute a
“material modification” within the meaning of such term under Code Section 409A
with
1

--------------------------------------------------------------------------------



respect to (i) amounts held under the Plan prior to January 1, 2005 that qualify
as exempt from Code Section 409A and (ii) all balances transferred to the Plan
pursuant to the spin-off and transfer of the KMG Plan Benefits with and into the
Plan effective as of January 1, 2007. To the extent that any amendments
incorporated into this amended and restated Plan document are required for
compliance with Code Section 409A as generally effective January 1, 2005, such
amendments shall be effective as of January 1, 2005 or as of such other date
that is required by Code Section 409A as provided herein.
With respect to Participants other than Limited 415 Participants (as such terms
are defined in Article II), the Plan is intended as an unfunded plan to be
maintained primarily for the purpose of providing deferred compensation for a
“select group of management or highly compensated employees” within the meaning
of such phrase for purposes of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and as
such it is intended that the Plan be exempt from the participation and vesting,
funding, and fiduciary responsibility requirements of Title I of ERISA. The Plan
is also intended to qualify for simplified reporting under U.S. Department of
Labor Regulation Section 2530.10423, which provides for an alternative method
of compliance for plans described in such regulation. With respect to Limited
415 Participants, the portion of the Plan that provides benefits to such Limited
415 Participants solely due to the limitations applicable to the Savings Plan by
reason of Code Section 415 is intended to be treated as a separate plan that is
an “excess benefit plan” within the meaning of such phrase for purposes of
Sections 3(36) and 4(b)(5) of ERISA. Moreover, the Plan is intended to comply
with the requirements of Code Section 409A for nonqualified deferred
compensation plans to the extent applicable. The Plan is not intended to satisfy
the tax qualification requirements of Code Section 401(a).
1.02 Sources of Payment. Benefits provided by the Plan constitute general
obligations of the Company and shall at all times be subject to the claims of
the general creditors of the Company, in accordance with the terms hereof. No
amounts in respect of such benefits shall be set aside or held in trust, and no
recipient of any benefits shall have any right to have the benefit paid out of
any particular assets of the Company; provided, however, nothing herein shall be
construed to prevent a transfer of funds to a grantor trust for the purpose of
paying any benefits under the Plan.
Any grantor trust established by the Company for benefits under the Plan shall
be subject to the claims of the Company’s general and unsecured creditors in the
event that the Company becomes insolvent. The Company intends that any such
grantor trust shall constitute an unfunded arrangement and thus not affect the
status of the Plan as an unfunded plan that is maintained to provide deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of ERISA.
Benefits payable to Participants and their Beneficiaries under the Plan cannot
be anticipated, assigned (either at law or in equity), alienated, pledged or
encumbered, or subjected to attachment, levy, execution or other legal or
equitable process.








2

--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS


The masculine gender when used in the Plan shall be deemed to include the
feminine gender, and the single shall include the plural and vice versa, unless
the context clearly indicates to the contrary. Where capitalized words and
phrases appear in this Plan, they shall have the respective meanings set forth
below.
2.01 Account. “Account” means, with respect to a Participant, the notional,
ledger accounts maintained by the Committee under the Plan to reflect such
Participant’s proportionate interest in the Plan. The following accounts shall
be established for each Participant as applicable:
a.Pre-2005 Savings Restoration Plan Account; and


b.Post-2004 Savings Restoration Plan Account.


2.02 Affiliate. “Affiliate” means:
a.Any corporation other than the Company (i.e., either a subsidiary corporation
or an affiliated or associated corporation of the Company), which together with
the Company is a member of a “controlled group” of corporations pursuant to Code
Section 414(b);
b.Any organization with which the Company is under “common control” pursuant to
Code Section 414(c);


c.Any organization which together with the Company is an “affiliated service
group” pursuant to Code Section 414(m); or


d.Any foreign affiliate of the Company which is covered by an agreement under
Code Section 3121(1) pursuant to Code Section 406(a).


2.03 Beneficiary. “Beneficiary” means the recipients of any benefit payable
under the Plan in the event of such Participant’s death. The Participant shall
not have the right to designate a beneficiary under the Plan; rather the
Participant’s Beneficiary hereunder shall be the same as his designated
beneficiary under the Savings Plan.


2.04 Boar. “Board” means the then Board of Directors of the Company or any
designated committee of the Board that is duly authorized by the Board to act
under the Plan.


2.05 Code. “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and other authority issued thereunder by the appropriate
governmental authority. References to any section of the Code or the regulations
thereunder shall include reference to any successor section or provision of the
Code or regulations, as applicable.


2.06 Code Limits. “Code Limits” means either a limitation imposed under Code
Section 401(a)(17) or under Code Section 415 with respect to the amount of
compensation or benefits which
3

--------------------------------------------------------------------------------



may be earned or taken into account, as applicable, under the Savings Plan.
Notwithstanding the preceding provisions of this Section 2.06, with respect to a
Limited 415 Participant, for all purposes of the Plan the term “Code Limits”
shall mean solely the limitation imposed by Code Section 415 on the amount of
benefits which may be earned under the Savings Plan.


2.07 Committee. “Committee” means the committee appointed by the Board to
administer the Plan; provided, however, that if the Board has not appointed a
committee, then each reference herein to the “Committee” shall instead refer to
the Board.
2.08 Company. “Company” means Anadarko Petroleum Corporation, or any successor
in interest thereto.
2.09 Company Matching Contributions. “Company Matching Contributions” has the
meaning assigned to such term in Section 4.01.
2.10 Contribution Rate. “Contribution Rate” means the combined before-tax,
after-tax, Roth, catch-up, and Roth catch-up contribution rate that a
Participant has elected under the Savings Plan.
2.11 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended. References to any section of ERISA or the regulations thereunder
shall include reference to any successor section of ERISA or regulations, as
applicable.
2.12 Effective Date. “Effective Date” means July 1, 2020, as to this amendment
and restatement of the Plan.
2.13 Eligible Employee. “Eligible Employee” means any Employee who is currently
participating in the Savings Plan and whose benefits under the Savings Plan are
reduced or limited by the Code Limits and/or as a result of deferring
compensation pursuant to any deferred compensation plan maintained by an
Employer and designated by the Company as a deferred compensation plan for
purposes of the Plan. Any Eligible Employee who exceeds the Code Limits due to
the application of Code Section 401(a)(17) must be a member of a “select group
of management or highly compensated employees” for purposes of Title I of ERISA,
as determined by the Board or the Committee.
2.14 Employee. “Employee” means each person who is employed by one or more
Employers, is on an Employer’s payroll and classified as a regular employee, and
whose wages are subject to FICA tax withholding.
2.15 Employer. “Employer” means the Company and any Affiliate which adopts the
Plan in accordance with its applicable provisions. The adopting Employers are
listed in the Adopting Employers Appendix which is attached to the Plan, as such
Appendix may be updated by the Board or the Committee from time to time without
the need for a formal amendment to the Plan.
2.16 Fund. “Fund” means any mutual fund designated by the Committee for the
deemed investment of Account balances pursuant to Article V.
2.17 Investment Experience. “Investment Experience” means the hypothetical
amounts credited (as earnings, gains or appreciation on any hypothetical
investments in Funds or other permitted investment measures) or charged (as
losses or depreciation on any such hypothetical investments) to the
Participant’s Account balance pursuant to Article V.
4

--------------------------------------------------------------------------------





2.18 Key Employee. “Key Employee” means an employee of an Employer who is
treated as a “Specified Employee” under Code Section 409A(a)(2)(B)(i).
2.19 Limited 415 Participant. “Limited 415 Participant” means any Eligible
Employee whose benefit under the Savings Plan is limited by the limitation
imposed by Code Section 415 and who has not otherwise been designated as a
Participant in the Plan by the Committee pursuant to the provisions of Article
III.
2.20 Participant. “Participant” means an Eligible Employee who meets the
requirements to participate in the Plan in accordance with Article III. The term
“Participant” shall include a Limited 415 Participant except where expressly
provided otherwise in the Plan.
2.21 Plan. “Plan” means the Anadarko Petroleum Corporation Savings Restoration
Plan, as it may be amended from time to time.
2.22 Plan Year. “Plan Year” means the 12-month calendar year beginning on
January 1st and ending on December 31st.
2.23 Post-2004 Savings Restoration Plan Account. “Post-2004 Savings Restoration
Plan Account” means the separate account under the Participant’s Account as
established pursuant to Section 4.01.
2.24 PRA Plan. “PRA Plan” means the Occidental Petroleum Corporation Retirement
Plan.
2.25 Pre-2005 Savings Restoration Plan Account. “Pre-2005 Savings Restoration
Plan Account” means the separate account under the Participant’s Account as
established pursuant to Section 4.02.
2.26 Savings Plan. “Savings Plan” means the Anadarko Employee Savings Plan, as
it may be amended from time to time, which Savings Plan is intended to be a
401(k) plan that is qualified under Code Section 401(a); provided, however, that
for the 2019 Plan Year, the “Savings Plan” means (i) prior to the Effective
Date, the Anadarko Employee Savings Plan and (ii) on and after August 8, 2019,
the Occidental Petroleum Corporation Savings Plan and the Occidental Petroleum
Corporation Retirement Plan.
2.27 Section 16 Officer. “Section 16 Officer” means an Eligible Employee who is
subject to Section 16 of the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
2.28 Separation from Service. “Separation from Service” means a “separation from
service” within the meaning of Code Section 409A.
2.29 Valuation Date. “Valuation Date” means the date on which a Participant’s
Account balance is valued, which date shall be not less often than as of the
last day of each calendar quarter during the Plan Year, as well as any interim
date as determined by the Committee or Company in its discretion.






5

--------------------------------------------------------------------------------



ARTICLE III
ELIGIBILITY AND PARTICIPATION


Each Eligible Employee who was a Participant in the Plan immediately prior to
the Effective Date shall continue as a Participant in the Plan as of the
Effective Date.
From and after the Effective Date, any Eligible Employee shall be a Participant
only if the Committee (a) determines that such Eligible Employee is a member of
a select group of management or highly compensated employees of the Company or
its Affiliates for purposes of Title I of ERISA and (b) designates such Eligible
Employee as a Participant. Notwithstanding the foregoing, any Eligible Employee
whose benefit under the Savings Plan is limited by the limitation imposed by
Code Section 415 and who is not otherwise designated by the Committee as a
Participant pursuant to the preceding sentence shall automatically participate
in the Plan as a Limited 415 Participant.
Notwithstanding any provision in the Plan to the contrary, any individual who is
not a Participant as of June 30, 2020, shall not become a Participant under this
Plan following such date. Additionally, no individuals may reenter the Plan for
any reason after June 30, 2020.


ARTICLE IV
AMOUNT OF BENEFITS


4.01 Post-2004 Savings Restoration Plan Account. Effective as of January 1,
2005, the Company established, or shall establish, a separate account under the
Account for each affected Participant, entitled the “Post-2004 Savings
Restoration Plan Account.” The Participant’s Post-2004 Savings Restoration Plan
Account shall be credited with any amount of the Participant’s “Restoration
Account” balance held under the Plan as of December 31, 2004 that was not vested
as of December 31, 2004, as well as any contributions made on such Participant’s
behalf on and after January 1, 2005. Prior to January 1, 2017, the Participant’s
Post-2004 Savings Restoration Plan Account was also credited with any balance in
the Participant’s “Post-2004 KMG Plan Benefits Account” (as such term was
defined in the Plan immediately prior to January 1, 2017), which latter account
was then eliminated.
With respect to each Plan Year beginning on and after January 1, 2005 (or such
later Plan Year as an individual becomes a Participant), the Committee shall
credit to the Participant’s Post-2004 Savings Restoration Plan Account an amount
equal to the excess, if any, of (a) over (b), where:
a.equals the Company Matching Contributions which would have been allocated to
such Participant’s account under the Savings Plan if the Savings Plan had been
administered without regard to (i) the Code Limits and (ii) with respect to a
Participant other than a Limited 415 Participant, any elective salary and/or
bonus compensation arrangement maintained by an Employer which has been
designated by the Company as a deferred compensation plan for purposes of the
Plan; and
b.equals the amount of Company Matching Contributions which were in fact
allocated for such Plan Year to the account of such Participant under the
Savings Plan (without regard to earnings thereon).


In determining the amount to be credited to a Participant’s Post-2004 Savings
Restoration Plan Account for any Plan Year, the following rules are applicable:
for purposes of the Plan,
6

--------------------------------------------------------------------------------



including this Section 4.01, the term “Company Matching Contributions” shall
include and encompass (i) prior to the Effective Date, any Employer Safe-Harbor
Contributions, PWA Contributions and Employer Post-2013 Matching Contributions
provided for under the Savings Plan (as such terms are defined in the Anadarko
Employee Savings Plan) and (ii) on and after the Effective Date, Matching
Contributions (as this term is defined in the Occidental Petroleum Corporation
Savings Plan and PWA Employer Contributions (as this term is defined in the
Occidental Petroleum Retirement Plan);
a.except with respect to Company Matching Contributions associated with PWA
Contributions or PWA Employer Contributions, the Participant shall only be
entitled to allocations to his Post-2004 Savings Restoration Plan Account if he
has made the maximum elective deferrals to the Savings Plan under Code Section
402(g) or the maximum elective contributions permitted under the terms of the
Savings Plan for such Plan Year;


b.the Participant’s Contribution Rate shall be the rate the Plan utilizes to
determine the Participant’s benefit under the Plan; and


c.the Participant’s compensation shall be deemed to be (i) prior to the
Effective Date, his “Base Compensation” as determined under the Anadarko
Petroleum Corporation Employee Savings Plan and (ii) on and after the Effective
Date, his “Earnings” as determined under the Occidental Petroleum Corporation
Savings Plan, or his “Compensation” as determined under the Occidental Petroleum
Corporation Retirement Plan, as applicable; provided, however, that, with
respect to a Participant other than a Limited 415 Participant, such
determination shall be made without regard to the dollar limit under Code
Section 401(a)(17) as in effect for the Plan Year.


Notwithstanding any provision of the Plan to the contrary, as of June 30, 2020,
benefits under this Plan shall cease to accrue as of June 30, 2020 such that no
amounts shall be credited to any Participant Accounts under Article IV for
compensation paid after June 30, 2020.
4.02 Pre-2005 Savings Restoration Plan Account. Effective as of January 1, 2005,
the Company established for each affected Participant a separate account under
the Account, entitled the “Pre-2005 Savings Restoration Plan Account”. The
Company credited to the Pre-2005 Savings Restoration Plan Account the total
value of the Participant’s account balance held under the Plan as of December
31, 2004, and such Account shall share in allocated Investment Experience after
such date. The Participant’s Pre-2005 Savings Restoration Plan Account is
intended by the Company to be credited only with amounts that are considered to
be “earned and vested” not later than December 31, 2004, within the meaning of
Code Section 409A, and thus not subject to Section 409A. No additional
contributions shall be made to the Participant’s Pre-2005 Savings Restoration
Plan Account after December 31, 2004; provided, however, that, prior to January
1, 2017, the Participant’s Pre-2005 Savings Restoration Plan Account was also
credited with any balance in the Participant’s “Pre-2005 KMG Plan Benefits
Account” (as such term was defined in the Plan immediately prior to January 1,
2017), which latter account was then eliminated.


ARTICLE V
HYPOTHETICAL INVESTMENT OPTIONS


5.01 Investment of Account in Investment Funds. The Committee, in its
discretion, may permit all Participants to request that their entire Account
balances (vested and unvested) be invested in any one or a combination of Funds
which have been selected and designated by the
7

--------------------------------------------------------------------------------



Committee as being available for hypothetical investments under the Plan. If a
Participant does not elect to invest all or any portion of his Account balance
in Funds, the portion of such Account balance that is not directed by the
Participant for investment shall automatically be deemed to be invested in the
default Fund investment option selected by the Committee. All investments
hereunder shall be considered assets of the Company, and the Participant shall
remain subject to all applicable provisions of the Plan including, without
limitation, Section 1.02.
The Investment Experience posted and credited to each Participant’s Account
shall be based solely on the Investment Experience of the actual Funds in which
the Participant’s Account balance is deemed to be invested. Investment
Experience shall be promptly posted and credited to the Participant’s Account by
the Company as of each Valuation Date.
As authorized by the Committee, each Participant shall have the right to elect
hypothetical investments of his Account balance. The Committee (or its delegate)
shall prescribe such procedures as it considers necessary to direct the deemed
investment of the Participants’ Account balances. Each Participant’s Account
shall be credited or debited with the increase or decrease in the realizable net
asset value of the designated Funds in which such Account balance is deemed to
be invested.
Subject to such limitations as may from time to time be required by law, imposed
by the Committee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, each Participant may communicate requests regarding the deemed
investment of his Account balance between and among the designated Funds.
Investment directions shall designate the percentage (in any whole percent
multiples) of the Participant’s Account balance that is requested for investment
in such Funds, subject to the following rules:
a.All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the Participant’s then-effective investment
direction. As of the effective date of any accepted new investment request, the
Participant’s Account balance at that date shall be reallocated among the
designated Funds according to the percentages specified in the new investment
request unless and until a subsequent investment request becomes effective.
b.If the Committee (or its delegate) receives an initial or revised investment
request that it deems to be incomplete, unclear, or improper, the Participant’s
investment request then in effect shall remain in effect (or, in the case of a
deficiency in an initial investment direction, the Participant shall be deemed
to have invested in the default Fund investment option selected by the
Committee), unless the Committee (or its delegate) permits the application of
corrective action prior thereto.


c.If the Committee (or its delegate) possesses at any time directions as to the
deemed investment of less than all of a Participant’s Account, the Participant
shall be deemed to have requested that the undesignated portion of his Account
balance be deemed for investment in the default Fund investment option selected
by the Committee.


d.Each Participant, as a condition to his participation in the Plan, agrees to
indemnify and hold harmless the Company and the Committee, and their
representatives, delegates and agents, from and against any investment losses or
damages of any kind relating to, or arising out of, the deemed investment of the
Participant’s Account balance under the Plan.


8

--------------------------------------------------------------------------------



No assurances are provided by any person or entity that any investment results
will be favorable and, as with most investments, there is a risk of loss. All
investment earnings or losses resulting from the Participant’s deemed
investments shall be periodically posted to his Account by the Company as
allocable Investment Experience.
5.02 No Warranties. The Board, Committee, Employer and its Affiliates and
officers of the Employer and its Affiliates do not warrant or represent in any
respect that the value of any Participant’s Account will increase and not
decrease. Each Participant assumes all related investment risk in connection
with any change in value.


ARTICLE VI
PAYMENT OF BENEFITS


6.01 Payment of Participant’s Account. Payment of any Participant’s Account
balance shall be made at one time (in the form of a lump-sum payment) within
ninety (90) days following the Participant’s Separation from Service.
6.02 Six-Month Delay. Notwithstanding any provision herein to the contrary,
distributions with respect to the portion of a Key Employee’s Post-2004 Savings
Restoration Plan Account shall not be made to a Key Employee upon his Separation
from Service before the date which is six months after the date of such
Separation from Service (or, if earlier, the date of death of the Key Employee).
6.03 Vesting. A Participant shall be 100% vested in his entire Account at all
times, except the portion of the Account attributable to PWA Contributions made
under the Savings Plan shall vest in accordance with the vesting schedule in the
Savings Plan for PWA Contributions. The amount credited to a Participant’s
Account which is not vested upon the Participant’s Separation from Service shall
be forfeited. Notwithstanding the preceding provisions of this Section 6.03, (a)
each Eligible Employee who becomes a Participant on or after the Effective Date
shall be 100% vested in his entire Account (including the portion of his Account
attributable to PWA Contributions or made under the Savings Plan) at all times,
and (b) each Participant in the Plan as of the Effective Date who is employed by
an Employer or any Affiliate on such date shall retroactively become 100% vested
in each credit to his Account attributable to PWA Contributions made under the
Savings Plan as of the date of such credit and shall be 100% vested in his
entire Account (including the portion of his Account attributable to PWA
Contributions or made under the Savings Plan) at all times from and after the
Effective Date.


ARTICLE VII
ADMINISTRATION


7.01 Administration by Committee. The Committee shall be the plan administrator
with respect to the Plan, except that for all matters (including, without
limitation, interpretation of the Plan) directly relating to participation,
claims or benefits associated with individuals who are then Section 16 Officers,
the Committee shall be the Executive Compensation Committee of the Board of
Directors of Occidental Petroleum Corporation.
The members of the Committee shall not receive any special compensation for
serving in their capacities as members, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.
9

--------------------------------------------------------------------------------



7.02 Administration of Plan. The Committee shall operate, administer, interpret,
construe and construct the Plan, including correcting any defect, supplying any
omission or reconciling any inconsistency. The Committee shall have all powers
necessary or appropriate to implement and administer the terms and provisions of
the Plan, including the power to make findings of fact. The determination of the
Committee as to the proper interpretation, construction, or application of any
term or provision of the Plan shall be final, binding, and conclusive with
respect to all interested persons.
7.03 Action by Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting at which a quorum is present shall
decide any question brought before the meeting and shall be the act of the
Committee. In addition, the Committee may take any other action otherwise proper
under the Plan by an affirmative vote, taken without a meeting, of a majority of
its members.
7.04 Delegation. The Committee may, in its discretion, delegate one or more of
its duties to its designated agents including, without limitation, to Employees.
7.05 Reliance Upon Information. No member of the Committee shall be liable for
any decision, action, omission, or mistake in judgment, provided that he acted
in good faith in connection with administration of the Plan. Without limiting
the generality of the foregoing, any decision or action taken by the Committee
in reasonable reliance upon any information supplied to it by the Board, any
Employee, the Employer, the Employer’s legal counsel, or the Employer’s
independent accountants, shall be deemed to have been taken in good faith.
The Committee may consult with legal counsel, who may be counsel for the
Employer or other counsel, with respect to its obligations or duties hereunder,
or with respect to any action, proceeding or question at law, and shall not be
liable with respect to any action taken, or omitted, in good faith pursuant to
the advice of such counsel.
7.06 Rules of Conduct. The Committee shall adopt such rules for the conduct of
its business and the administration of the Plan as it considers desirable,
provided they do not conflict with the provisions of the Plan.
7.07 Legal, Accounting, Clerical and Other Services. The Committee may authorize
one or more of its members or any agent to act on its behalf, and may contract
for legal, accounting, clerical and other services to effectuate its duties
under the Plan. The Committee shall keep records reflecting its administration
of the Plan, which shall be subject to review or audit by the Company at any
time. The Company shall pay all the expenses of the Committee and the other
expenses of administering the Plan.
7.08 Indemnification. The officers and directors of the Company, the members of
the Committee, and any Employees who have been assigned duties hereunder
regarding administration of the Plan, shall each be indemnified and held
harmless by the Company from and against (a) any and all losses, costs,
liabilities, or expenses (including reasonable attorney’s fees) that may be
imposed upon or reasonably incurred by any such person in connection with, or
resulting from, any claim, action, suit, or other proceeding to which he is or
may be a party, or in which he is or may otherwise be involved, by reason of any
action or failure to act under the Plan, and (b) any and all amounts paid by
such person in settlement with the Company’s written approval, or paid in
satisfaction of a judgment in any such action, suit, or other proceeding;
provided, however, the foregoing indemnification provisions shall not be
applicable to any indemnified person if the loss, cost, liability, or expense is
due to such person’s fraud, gross negligence or willful misconduct.
10

--------------------------------------------------------------------------------



7.09 Claims Review Procedures.
a.Filing a Claim. A Participant or his authorized representative hereafter
(“Claimant”) may file a claim for benefits under the Plan by filing a written
claim, identified as a claim for benefits, with the Committee. In addition, the
Committee may treat any writing or other communication received by it as a claim
for benefits, even if the writing or communication is not identified as a claim
for benefits.
b.Acknowledgement of Receipt of Claim. The Committee will send the Claimant a
letter acknowledging the receipt of any communication that it treats as a claim
for benefits. If the Claimant fails to receive such an acknowledgement within 60
days after making a claim, the Claimant should contact the Committee to
determine whether the claim has been received and identified as a claim for
benefits.


c.Approval of Claim. A claim is considered approved only if its approval is
communicated in writing to a Claimant. If a Claimant does not receive a response
to a claim for benefits within the applicable time period, the Claimant may
proceed with an appeal under the procedures described in Section 7.09(e).


d.Denial of Claim. If a claim is denied in whole or in part, the Committee will
notify the Claimant of its decision by written notice, in a manner calculated to
be understood by the Claimant.


1.Timing of Notice. The notice of denial must be given within 90 days after the
claim is received by the Committee. If special circumstances (such as a hearing)
require a longer period, the Claimant will be notified in writing, before the
expiration of the 90-day period, of the expected decision date and the reasons
for an extension of time; provided, however, that no extensions will be
permitted beyond 90 days after expiration of the initial 90-day period.
2.Content of Notice. The notice will set forth:


(A)the specific reasons for the denial of the claim;


(B)a reference to specific provisions of the Plan on which the denial is based;


(C)a description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;
and


(D)an explanation of the procedure for review of the denied or partially denied
claim, including the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
e.Request for Review of Denial. Upon denial of a claim in whole or in part, a
Claimant has the right to submit a written request to the Committee for a full
and fair review of the denied claim, and upon request and free of charge, to
reasonable access and copies of all
11

--------------------------------------------------------------------------------



documents, records, and other information relevant to the Claimant’s claim for
benefits and may submit issues and comments in writing.
1.Scope of Review. The review takes into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
2.Timing of Request for Review. A request for review of a claim must be
submitted within 60 days of receipt by the Claimant of written notice of the
denial of the claim (or, if the Claimant has not received a response to the
initial claim, within 150 days of the filing of the initial claim). If the
Claimant fails to file a request for review within 60 days of the denial
notification (or deemed denial after 150 days), the claim under the Plan is
forever abandoned and the Claimant is precluded from reasserting it.


3.Contents of Request for Review. If the Claimant files a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.


f.Denial Upon Review.
1.Timing of Denial Notice. The Committee must render its decision on the review
of the claim no more than 60 days after the Committee’s receipt of the request
for review, except that this period may be extended for an additional 60 days if
the Committee determines that special circumstances (such as a hearing) require
such extension. If an extension of time is required, written notice of the
expected decision date and the reasons for the extension will be furnished to
the Claimant before the end of the initial 60-day period.
2.Contents of Denial. If the Committee issues a negative decision, it shall
provide a prompt written decision to the Claimant setting forth:


(A)the specific reason or reasons for the adverse determination;
(B)a reference to specific Plan provisions on which the adverse determination
was made;


(C)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and


(D)a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures and a
statement of the Claimant’s right to bring an action under ERISA Section 502(a).
12

--------------------------------------------------------------------------------





3.Authority of Committee. To the extent of its responsibility to review the
denial of benefit claims, the Committee has full authority to interpret and
apply in its discretion the provisions of the Plan. The decision of the
Committee is final and binding upon any and all Claimants and any person making
a claim through or under them.
g.Limits on Right to Judicial Review. A Claimant must follow the claims
procedures described by this Section 7.09 before taking action in any other
forum regarding a claim for benefits under the Plan. Any lawsuit or other legal
action that is initiated by a Claimant under the Plan must be brought by the
Claimant no later than one (1) year following a final decision on the claim for
benefits under these claims procedures. The one-year statute of limitations on
causes of action for benefits applies in any forum where a Claimant initiates
such action. If a civil action is not filed within this period, the Claimant’s
benefit claim is deemed permanently waived and abandoned.
h.Other Claims. Any other claims that arise under or in connection with the
Plan, even though not claims for benefits, must be filed with the Committee and
are considered in accordance with the claims and appeals procedures in this
Section 7.09.


7.10 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in Section 7.09
shall be final and binding on all Claimants and other interested persons and
entities. No legal action for benefits under the Plan shall be brought unless
and until the Claimant has exhausted his remedies under Section 7.09. In any
such legal action, the Claimant may only present evidence and theories which the
Claimant presented during the claims procedures under Section 7.09. Any claims
which the Claimant does not in good faith pursue though the review stage of
these procedures shall be treated as having been irrevocably waived. Judicial
review of a Claimant’s denied claim shall be limited to a determination of
whether the denial was an abuse of discretion based only on the evidence and
theories that the Claimant presented during the claims procedure.
7.11 Effect of Committee Action. The Plan shall be interpreted by the Committee
in accordance with its terms and provisions. The Committee has the reserved
discretion under the Plan to make any findings of fact it deems necessary or
appropriate in the administration of the Plan, and shall have the discretion to
interpret or construe ambiguous, unclear or implied (but omitted) terms in any
fashion it deems to be appropriate in its sole judgment. The validity of any
such finding of fact, interpretation, construction or decision shall not be
given de novo review if challenged in court, by arbitration or in any other
forum, and shall be upheld unless clearly arbitrary or capricious. To the extent
the Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. If, due to errors in drafting, any
Plan provision does not accurately reflect its intended meaning, as demonstrated
by consistent interpretations or other evidence of intent, or as determined by
the Committee in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Committee in a fashion
consistent with its intent, as determined by the Committee in its sole
discretion. The Committee, without the need for the Board’s approval, may amend
the Plan retroactively to cure any such ambiguity as deemed necessary or
appropriate by the Committee. This Section 7.11 may not be invoked by any
Claimant or other person to require the Plan to be interpreted in a manner which
is inconsistent with its interpretation by the Committee. All actions taken and
all determinations made in good faith by the Committee shall be final and
binding upon all Claimants and other persons claiming any interest in or under
the Plan.
13

--------------------------------------------------------------------------------



7.12 Effect of Mistake. If, in the sole opinion of the Committee, a mistake
occurred affecting (a) the eligibility of an Eligible Employee or a Participant
or (b) the amount of benefit payments to, or on behalf of, a Participant or
Claimant, the Committee shall, to the extent it deems appropriate and
practicable, cause an adjustment to be made to correct such mistake.


ARTICLE VIII
GENERAL PROVISIONS


8.01 Plan Amendment, Suspension and/or Termination. The Board may, in its
discretion, from time to time, amend, suspend or terminate in whole or in part,
and if terminated, reinstate any or all of the provisions of the Plan, except
that no amendment, suspension or termination may apply so as to decrease the
payment to any Participant (or Beneficiary) of any benefit under this Plan
accrued prior to the effective date of such amendment, suspension or
termination. The Board may delegate to any officer of the Company or of
Occidental Petroleum Corporation, the authority to execute an amendment to the
Plan that has been approved by the Board. Further, the Plan may be amended by
the Committee as prescribed in Section 7.11.
Upon termination of the Plan, distribution of benefits shall be made to
Participants and Beneficiaries in the manner and at the time described in the
Plan, unless one of the following termination events occurs, in which case, all
such amounts shall be distributed in a lump sum upon termination, or upon the
earliest date allowable under Code Section 409A: (1) the Company’s termination
and liquidation of the Plan within 12 months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court; (2) the
Company’s termination and liquidation of the Plan pursuant to irrevocable action
taken by the Company within the 30 days preceding or 12 months following a
change in control event (within the meaning of Code Section 409A), provided that
all agreements, methods, programs, and other arrangements sponsored by the
Company that are aggregated under Code Section 409A are terminated and
liquidated with respect to each Participant that experiences the change in
control event; or (3) the Company’s termination and liquidation of the Plan,
provided that (a) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company, (b) the Company terminates and
liquidates all agreements, methods, programs, and other arrangements sponsored
by the Company that would be aggregated under Code Section 409A if the same
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements sponsored by the Company that are terminated
and liquidated, (c) no payments in liquidation of the Plan are made within 12
months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would have been
payable absent the termination and liquidation, (d) all payments are made within
24 months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan, and (e) the Company does not adopt a new plan
that would be aggregated with any terminated and liquidated plan under Code
Section 409A if the same Participant participated in both plans, at any time
within three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan.
8.02 Plan Not an Employment Contract. The Plan is strictly a voluntary
undertaking on the part of the Company and does not constitute a contract of
employment between the Company or its Affiliates and any Eligible Employee, or
consideration for, or an inducement or condition of, the employment of an
Eligible Employee. Nothing contained in the Plan shall give any Eligible
Employee the right to be retained in the service of the Company or its
Affiliates or to interfere with or restrict the right of the Company or its
Affiliates, which is hereby expressly reserved, to discharge or retire any
Eligible Employee at any time for any reason not prohibited bylaw, without the
Company or its Affiliates being required to show cause for the termination.
Participation in the Plan shall not give any Eligible Employee any right or
claim to any benefit hereunder except to the extent
14

--------------------------------------------------------------------------------



such right has specifically become fixed under the terms of the Plan. The
doctrine of substantial performance shall have no application to Eligible
Employees, Participants or Beneficiaries.
8.03 Non-alienation of Benefits. Except as provided in this Section 8.03 and to
the extent permitted bylaw, benefits payable under the Plan shall not, without
the Committee’s prior consent, be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary. An
unauthorized attempt to charge or otherwise dispose of any right to benefits
hereunder shall be subject to seizure by legal process resulting from any
attempt by creditors of, or claimants against, any Participant (or Beneficiary),
or any person claiming under or through the foregoing, to attach any Account
balance under the Plan. Notwithstanding the foregoing, the anti-alienation
restrictions of this Section 8.03 shall not apply to “qualified domestic
relations order” (“QDRO”) as described in Code Section 414(p). The Committee
shall establish procedures to determine whether domestic relations orders
submitted to the Committee are QDROs and to administer distributions under any
valid QDROs. Nothing in this Section 8.03 shall preclude the Company or its
Affiliates from withholding from amounts payable to a Participant or his
Beneficiary under the Plan any amount that the Participant owes to the Company
or its Affiliates, regardless of whether such amount is related to the Plan.
8.04 Special Payment Situations. The following provisions shall apply to the
extent permitted under Code Section 409A.
a.Missing Participant or Beneficiary. Payment of benefits to the person entitled
thereto may be sent by first class mail, address correction requested, to the
last known address on file with the Committee. If, within two months from the
date of issuance of the payment, the payment letter cannot be delivered to the
person entitled thereto or the payment has not been negotiated, the payment
shall be treated as forfeited. However, if the person to whom the benefit became
payable subsequently appears and identifies himself to the satisfaction of the
Committee, the amount forfeited (without earnings thereon) shall be distributed
to the person entitled thereto. The right of any person to restoration of a
benefit which was forfeited pursuant to this Section 8.04(a) shall cease upon
termination of the Plan.
b.Private Investigators. If the Committee retains a private investigator or
other person or service to assist in locating a missing person, all costs
incurred for such services shall be charged against the benefit to which the
missing person was believed to be entitled and the benefit shall be reduced by
the amount of the costs incurred, except as the Committee may otherwise direct
in its discretion.


c.Delayed Payment. Payments to Participants or Beneficiaries may be postponed by
the Committee until any anticipated taxes, expenses, or amounts to be paid under
a qualified domestic relations order have been paid in full or until it is
determined that such charges will not be imposed. A payment to a Participant or
Beneficiary may also be delayed in the event payment might defeat an adverse
potential or asserted claim by some other person to the payment. The cost
incurred by the Company in dealing with any such adverse claim shall be charged
against the benefit to which the claim relates, except as the Committee may
otherwise direct in its discretion.


8.05 Spin-offs. If a Participant ceases to be employed by the Company or its
Affiliates because of the disposition by the Company or its Affiliates of its
interest in a subsidiary, plant,
15

--------------------------------------------------------------------------------



facility or other business unit, or if an entity which employs a Participant
ceases to be an Affiliate, such Participant’s employment shall be considered
terminated for all Plan purposes. To the extent permitted under Code Section
409A, this Section 8.05 shall not apply to the extent it is overridden by any
contrary or inconsistent provision in the applicable sales documents (or any
related documents), whether adopted before or after the sale, as determined by
the Committee in its discretion and, if so determined, any such contrary or
inconsistent provision shall instead apply and be incorporated into the Plan by
this reference.
8.06 Duty to Provide Data.
a.Data Requests. Every person with an interest in the Plan or claiming benefits
under the Plan shall furnish the Committee, on a timely and accurate basis, with
such documents, evidence or information as it considers necessary or desirable
for the purpose of administering the Plan. The Committee may postpone payment of
benefits (without accrual of any interest or other earnings) until such
information and such documents have been furnished.
b.Addresses. Every person claiming a benefit under the Plan shall give written
notice to the Committee of his post office address and each change of post
office address. Any communication, statement or notice addressed to such a
person at his latest post office address as filed with the Committee will, on
deposit in the United States mail with postage prepaid, be as binding upon such
person for all purposes of the Plan as if it had been received, regardless of
whether it is actually received or it is alleged not to have been received. If a
person fails to give notice of his correct address, the Committee, the Company
and its Affiliates shall not be obliged to search for, or to ascertain, his
whereabouts.


c.Failure to Comply. If benefits which are otherwise currently payable cannot be
paid to the person entitled to the benefits because the individual has failed to
comply with this Section 8.06 or any other Plan provision relating to his claim
for benefits, any unpaid past due amount shall be forfeited on the individual’s
death or presumed death.


8.07 Tax Consequences Not Guaranteed. The Company does not warrant that this
Plan will have any particular tax consequences for Participants or Beneficiaries
and shall not be liable to them if tax consequences they anticipate do not
actually occur. The Employer shall have no obligation to indemnify a Participant
or Beneficiary for lost tax benefits (or other damage or loss) in the event
benefits are cancelled as permitted under Section 8.01, or accelerated due to
change in Plan design or funding, e.g., establishment of a “secular trust.”
8.08 Tax Withholding. The Company or other payor shall withhold from a benefit
payment under the Plan any Federal, state or local taxes required by law to be
withheld with respect to such payment, and may withhold such sum as the payor
may reasonably estimate as necessary to cover any taxes for which the Employer
may be liable or which it determines may be assessed with regard to such
payment.
8.09 Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice, in an acceptable form and manner, that
such person is incompetent and a guardian or other person legally vested with
the care of his estate has been appointed. If the Committee finds that any
person to whom a benefit is payable under the Plan is unable to care for his
affairs because of
16

--------------------------------------------------------------------------------



any disability or infirmity and no legal guardian of such person’s estate has
been appointed, any payment due may be paid to the spouse, a child, a parent, a
sibling, or to any other person or entity deemed by the Committee to have
incurred expense for such person otherwise entitled to payment. Any such payment
shall be a complete discharge of any liability under the Plan to the full extent
of such payment. If a guardian of the estate of any person receiving or claiming
benefits under the Plan shall be appointed by a court of competent jurisdiction,
then benefit payments may be made to such guardian provided that proper proof of
appointment and qualification is furnished in such form and manner as acceptable
to the Committee. Any such payment shall be a complete discharge of any
liability therefor under the Plan.
8.10 Severability. If any provision of the Plan is held invalid or illegal for
any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision was not contained. The Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment.
8.11 Governing Law. This Plan is subject to ERISA, but is exempt from most parts
of ERISA since it is, in part, an excess benefit plan and the balance of the
Plan is an unfunded, deferred compensation plan that is maintained for a select
group of management or highly compensated employees for purposes of Title I of
ERISA. In no event shall any references to ERISA in the Plan be construed to
mean that the Plan is subject to any particular provisions of ERISA. The Plan
shall be governed and construed in accordance with the laws of the State of
Texas without regard to its conflicts of law provisions, except to the extent
such laws are preempted by ERISA or other applicable federal law.
8.12 Headings. The headings of Articles and Sections herein are included solely
for convenience of reference, and, if there is any conflict between such
headings and the text of the Plan, the text shall control and govern.
IN WITNESS WHEREOF, Anadarko Petroleum Corporation has caused this amended and
restated Plan to be adopted and executed by its duly authorized officer
effective as of the Effective Date.
ANADARKO PETROLEUM CORPORATION




By: /s/ Darin S. Moss 


Name:  Darin S. Moss 
Title:  Vice President Human Resources 


17


--------------------------------------------------------------------------------



ADOPTING EMPLOYERS APPENDIX
As of the Effective Date, the Company is the only adopting Employer under the
Plan.

